 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDDean Witter&Company,Inc.andOffice&Profes-sional Employees International Union,Local 153,AFL-CIO,Petitioner.Case 2-RC-16509November 21, 1974DECISION AND DIRECTION OF ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Robert Reisinger oftheNational Labor Relations Board. Following theclose of the hearing the Regional Director for Region2 transferred the case to the Board for decision.Thereafter, the Employer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.'Upon the entire record in this proceeding, the Boardfinds:1.The Employer is a Delaware corporation engagedin the sale of securities throughout the United States.During the past year the Employer sold securities thevalue of which exceeded $500,000 and during the sameperiod the Employer purchased securities, the value ofwhich exceeded $50,000, from directly outside theState of New York. We find that the Employer is en-gaged in commerce within the meaning of the Act andthat it will effectuate the purposes of the Act to assertjurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The appropriate unit:The Union's petition seeks an election among theEmployer's office and clerical employees working at 2Broadway, New York, New York. At the hearing theUnion amended its petition to add office and clericalemployees working at 42 Broadway, 14 Wall Street,120 Wall Street,' the New York Stock Exchange, andthe American Stock Exchange, New York, New York.In the alternative, the Union stated that to its amendedpetition it would also add office and clerical employeesworking at 211 East 43rd Street, 1251 Avenue of theAmericas, and 660 Madison Avenue, all in New YorkCity, and Garden City, New York, and Paramus, NewJersey. The Employer contends that the Union's alter-native unit is an appropriate unit and that an equallyappropriate unit would include, in addition to theUnion's alternative unit, office and clerical employeesworking at Elmira, New York; Boston, Massachusetts;Columbus, Ohio; and Greenwich, Connecticut.Scope of the UnitFor administrative purposes, the Employer is di-vided into three operational divisions, each of which isresponsible to a national headquarters for operationslocated at 2 Broadway in New York City. Also at 2Broadway are 40 "national operations" departmentswhich providenationalsupport functions for the Em-ployer's sales offices throughout the United States.Other "national operations" departments, which arelocated at 14 Wall Street and 42 Broadway, also pro-vide national support functions. Robert Flanagan, ex-ecutive vice president, is in charge of all "national oper-ations" departments.Additionaloperationaldepartments,known as"transaction services" departments, provide nationalsupport functions for the Employer's sales offices.These departments, including the commodities depart-ment at 2 Broadway and 10 other departments at 14Wall Street, are ultimately supervised by RobertSwinarton,vice chairman of the Employer's board ofdirectors.Other operational departments, which relate to mat-ters such as accounting systems, internal audit, andmoney management, are located at 2 Broadway and 42Broadway. These departments, which provide nationalsupport services for the Employer's sales offices, areunder the ultimate supervision of company officials inSan Francisco, the Employer's corporate headquarters.National support functions are also performed bywire and order service employees located at the NewYork Stock Exchange and the American Stock Ex-change. These employees are supervised by personnellocated at 2 Broadway. National support functions arealso performed by electronic data processing employeeslocated at 211 East 43rd Street. These employees, whoperform work which is comparable to the work per-formed by other electronic data processing personnel1We find it unnecessary to consider whether the Hearing Officer erredin granting the Petitioner's motion to strike all testimony concerning the jobclassifications of programmers and traders since, as noted hereinafter, wefind that such employees should vote subject to challengeWe further finditunnecessary to consider whether the Hearing Officer erred by allowingthe Petitioner to withdraw its stipulation as to the ultimate conclusion thatstock loan representatives should be included within the bargaining unitsought since testimony in the record, as discussedinfra,supports the inclu-sion of such employees without reliance upon the parties' stipulation2As of June 1, 1974, all personnel employed at 120 Wall Street weremoved to 2 Broadway215 NLRB No. 3 DEAN WITTER & COMPANY, INC.5who are located at 2 Broadway, are under the overallsupervision of personnel located at 14 Wall Street.Personnel matters for all of the foregoing employeesare handled by employees located at 2 Broadway. Inaddition, the personnel department handles personnelmatters for employees in the Employer's easternbranchsalesoffices.The headquarters for the Em-ployer's eastern salesregion, located at 14 Wall Street,is supervised by Richard Hayes, senior vice president.For sales purposes, the Employer is divided into 10regions, each of which contains branch offices at vari-ous locations. The Employer's easternbranch, with itsheadquarters at 14 Wall Street, consists of sales officesat 660 Madison Avenue and 1251 Avenue of theAmericas in New York City; Garden City, New York;Paramus,New Jersey; Elmira, New York; Boston,Massachusetts; Columbus, Ohio; and Greenwich, Con-necticut.In its brief to the Board, the Employer recognizesthat the employees who provide national operationssupport services are functionally integrated and opera-tionally interdependent in a way which creates closedaily working contact and a substantial community ofinterest among such employees. Also, the Employerrecognizes that common supervision is present for em-ployees who work at various operations locations, thatmany operations employees perform their work atmore than one operations location, and that both per-manent and temporary interchange of personnel occursamong operations locations. The Employer furtherrecognizes that its operations employees have the sameconditions of employment. In light of these factors andin view of the fact that we findanappropriate multilo-cation unit may consist of an administrative grouping,such as offices within a cohesive geographic area whichprovide national support operations functions for anemployer, we conclude that the unit sought by thePetitioner herein in its amended petition, with the addi-tion of the 211 East 43rd Street location, is an appropri-ate unit.3stockroom clerks, telephone operators, and EAM-10clerks.Because the record supports theinclusionsagreed upon by the parties we accept their stipulationas to employees who work in the foregoing job classifi-cations at the locations which we have found to consti-tute an appropriate unit.The parties further agreed as to the supervisorystatus of various employees. Based upon such stipula-tion and upon the record evidence in the case at bar, wefurther find: (1) that the following employees are non-supervisors who should be included within the appro-priate office and clerical unit at the locations heretoforeset forth: Sofia Andriano,James Barkett,Jack Calder-one,Martin Caliendo, Anthony Giannoto, GeorgeMay, and John Rodriguez; and (2) that the followingemployees are supervisors within the meaning of Sec-tion 2(11) of the Act who should be excluded from thesaid unit: Al Aicheele, Glen Belisle, Thomas Bell, Rob-ertBurnett,William Boon, Harold Chaize, RobertChonko, William Choy, Patrick Ciampi, Tom Davis,Al Decapua, Al Dimino, Eugene Donnelly, MichaelEng, David George, Ronald Garavuso, Louis Haynes,Frank Hennger, Al Karsten, Oscar Kouhi, AndrewMcDuff, Albert Minerio, Joseph Popolo, Ralph Rome,Joseph Sino, Louis Torrella, and William Troy.The parties disagree as to the unit placement of thefollowing classifications of employees, all of which theEmployer contends are office and clerical employeeswho should be included in the unit and which thePetitioner contends are technical, professional, ormanagerial employees or otherwise lack a communityof interest with unit employeesso as tobe properlyexcluded from the unit: municipal bond liaison re-presentatives,internal auditors,manual systems plan-ners, communications specialists,stock loan represen-tatives, sales trainees,sales assistants,programmers,junior programmers, system test coordinators, schedul-ers, traders, assistant traders, writer analysts, staff writ-ers, research analysts, statisticians, and Librarians.UnitPlacementAlthough the parties did not reach agreement as tothe unit placement of all office and clerical unit em-ployees, they did agree that all employees with thefollowing job classifications should be included in theunit: payroll clerks, microfilm technicians, print shopemployees, console operators, keypunch operators,3Although the unit we find appropriate differs with respect to one loca-tion from that sought by the Petitioner, we shall not dismiss the petitioninasmuch as the Petitioner has not specifically disclaimed interest in suchunit and the Petitioner has an adequate showing of interest in the larger unit.If the Petitioner does not desire to participate in an election in the unit foundappropriate herein, we shall permit it to withdraw its petition without preju-dice upon written notice to the Regional Director within 10 days from thedate of this Decision.Municipal Bond Liaison RepresentativesThe Employer'stwo municipal bond liaison re-presentatives obtain information and statistics regard-ing matters such as price, interest rate, and availabilityof municipal bonds from available market sources andrelay their findings to branch office personnel.However, the municipal bond liaison representativesneither have nor exercise any discretion concerning thepurchase or sale of municipal bonds. There is no educa-tional or training requirement for municipal bond liai-son representatives and employees who perform thiswork have transferred from other job classificationswhich are included in the unit. Municipal bond liaisonrepresentatives are supervised by an individual who 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso supervises unit office and clerical employees in theEmployer's municipal bond department and have thesame working conditions as other unit employees. Inaddition, employees in this disputed classification haveextensive daily contact with unit personnel. In light ofthese facts we find that the Employer's two municipalbond liaison representatives share a community of in-terest with unit employees sufficient to support theirinclusion in the unit.Internal AuditorsThe Employer's two internal auditors audit the Em-ployer's various departments to assure compliance withrules andregulationsof the Employer and regulatorybodies. In making assigned audits they use a precisecheck list and have no discretion to either rectify adiscrepancy, reprimand any employees involved in adiscrepancy, or change any procedure in a department.No academic degree is required for their position andneither internal auditor is a certified public accountant.In performing their work they have extensive workingcontact with unit employees, they are subject to thesame working conditions as unit employees, and theyreceive comparableearnings. In view of these facts, wefind that the Employer's internal auditors share a com-munity of interest with employees sufficient to supporttheir inclusion in the unit.Manual Systems PlannersThe Employer's six manual systems planners pre-pare analyses of the workflow of office and clericaloperations upon the request of a particular department.They have no authority to effectively recommendchanges in management or operational policy. In per-forming their work, the manual systems planners haveextensive working contact with office and clerical em-ployees with whom they share the same working condi-tions. Based on these factors we find that the manualsystems planners share a community of interest withunit employees sufficient to support their inclusion inthe unit.Communications SpecialistsThe Employer's two communications specialists,upon request, prepare internal work orders for the installationof telephone equipment and order suchequipment. They perform no evaluation of the type ofequipment required, nor do they have the authority toorder such equipment without management approval.The position does not require any specific degree, train-ing, or education. Their working contact with unit em-ployees is extensive; their salary range is comparable tothat of unit employees; and their working conditionsare the same. In light of these factors we find that thecommunications specialists share a community of in-terest with unit employees sufficient to support theirinclusion in the unit.Stock Loan RepresentativesThe Employer's one stock loan representative loansand borrows securities to and from other brokers in thebusiness pursuant to management instruction. He hasno discretion or authority as to which securities to lendor to borrow nor as to what price to pay for securitieswhich he borrows from other brokerage houses. Inperforming his work he has extensive working contactwith unit employees with whom he shares the sameworking conditions. Although the Petitioner withdrewits stipulation as to the inclusion of the stock loanrepresentative in the unit, we find that the foregoingfacts,without the necessity for reliance upon the par-ties' stipulation, evidence a community of interest be-tween the stock loan representative and unit employeeswhich is sufficient to support his inclusion in the unit.Sales Traineesand SalesAssistantsThe record herein indicates that sales trainees areemployees who are in training to become registeredrepresentatives and that sales assistants serve as secre-taries to the registered representatives. As heretoforenoted,we have excluded from the appropriate unitherein office and clerical employees who work in theEmployer's branch offices in its eastern division. Sincethe record in the case at bar reveals that sales traineesand sales assistants primarily perform their work atsuch branch office locations and that such work isrelated to sales rather than to operations, we thereforeexclude such personnel from the unit which we hereinfind appropriate.Programmers, Junior Programmers, System TestCoordinators, and SchedulersThe Employer employs electronic data processingpersonnel including 12 programmers, 4 junior pro-grammers, 2 system test coordinators, and 3 schedul-ers.The record herein reveals that the programmersdesign and write accounting or clerical operations com-puter programs which comply with industry and officerules and regulations. Junior programmers, in trainingfor the position of programmer, learn computer lan-guages, learn to operate electronic data processingequipment, and learn to program segments of systemson which programmers are working. Systems test coor-dinators interpret computer programs to personnel inthe Employer's various departments, identify problemsin the actual operation of the programs, and bring such DEANWITTER &COMPANY, INC.problems to the attention of the programmers so thatnecessary corrections can be made. Schedulers codevarious securities of clients for identification by an elec-tronic data processing system which analyzes clients'portfolios.At the aforementioned hearing the HearingOfficer granted the Petitioner's motion to strike alltestimony concerning programmers.We find it un-necessary to pass upon the propriety of such rulingbecause, in our opinion, enough doubt exists as to thejob function of programmers that such employeesshould vote subject to challenge. Because of thesimilarity of the programmers' job functions to the jobfunctions of junior programmers, system test coordina-tors, and schedulers, we likewise find that these em-ployees should also vote subject to challenge.Traders and Assistant TradersThe Employer employs 30 traders and 3 assistanttraders. The record herein reveals that the traders con-tact other brokerage firms to execute an order forsecurities at a specified market price. They also placeand execute orders for securities which are not listed onany of the national exchanges and in which the Em-ployer is making a market, thereby financially commit-ting the Employer. The assistant traders learn tradingprocedures from the traders and assist traders in minis-terial tasks. At the aforementioned hearing the HearingOfficer granted the Petitioner's motion to strike alltestimony concerning traders.We find it unnecessaryto pass upon the propriety of such ruling because, inour opinion, enough doubt exists as to the job functionsof traders that such employees should vote subject tochallenge. Because of the similarity of the assistanttraders' job functions to the job functions of traders, welikewise find that the assistant traders should also votesubject to challenge.Writer Analysts, Staff Writers, Research Analysts,Statisticians,and LibrariansThe Employer employs four writer analysts, fourstaff writers, four research analysts, three statisticians,and five librariansin itsresearch department. Thewriter analysts analyze securities portfolios of clients ofaccount executives and determine whether such securi-tiesmeet the clients' stated financial objectives. Usinga recommended list of securities prepared by the Em-ployer's research analysts, the writer analysts recom-mend alternative stocks which would meet the clients'objectives. The staff writers proofread and edit researchreports which are prepared by research analysts for7utilization by account executives and their clients. Theresearchassistantsgather and verify corporate and in-stitutional statistics and other data for projects andreports of the research analysts. The statisticians gatherand compile statistical financial data and make compu-tations to derive comparative rates, percentages, andother figures for the Employer's research and corporatefinancedepartments. The librariansmaintainand cata-log economic and corpoi ate data for use by the researchdepartment. In view of the job functions of the forego-ing five categories of employees who perform tasksrelated to research, we conclude that they are neitheroffice nor clerical employees and that they lack a suffi-cient community of interest with such employees toinclude them in the unit herein found appropriate. Ac-cordingly, we shall exclude them.On the basis of the foregoing, the parties' stipula-tions, and the entire record herein, we find that thefollowing employees of the Employer constitute a unitappropriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All office and clerical employees4 employed bythe Employer at its locations at 2 Broadway, 42Broadway, 14 Wall Street, 120 Wall Street, 211East 43rd Street, the New York Stock Exchange,and the American Stock Exchange, New York,New York, but excluding guards, confidential em-ployees, salesmen, technical employees, profes-sionalemployees,managerial employees, andsupervisors,' as defined by the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]As heretofore noted, the parties stipulated that the following employeesshall be included in the unit: payroll clerks, microfilm technicians, print shopemployees, console operators, keypunch operators, stockroom clerks, tele-phone operators, and EAM-l0 clerks. We also have found that municipalbond liaisonrepresentatives, internal auditors, manual systems planners,communicationsspecialists, and stock loan representatives should be in-cluded in theunit.In addition, we have found thatsales trainees, salesassistants,writer analysts, staff writers, research analysts, statisticians, andlibrariansshould be excluded from the unit. Furthermore, we have foundthat programmers, junior programmers, system test coordinators, schedul-ers, traders,and assistanttraders should be allowed to vote subject to chal-lenge.5As heretofore noted, the parties stipulated that the following employeesare supervisors within themeaningof the Act: Al Aicheele, Glen Belisle,Thomas Bell, Robert Burnett,William Boon, Harold Chaize, RobertChonko,William Choy, Patrick Ciampi, Tom Davis, Al Decapua, AlDimino, Eugene Donnelly, Michael Eng, David George. Ronald Garavuso,Louis Haynes, Frank Hennger, Al Karsten, Oscar Kouhi, Andrew McDuff,Albert Minerio, Joseph Popolo, Ralph Rome, Joseph Sino, Louis Torrella,and William Troy. The parties further stipulated that the following em-ployees are nonsupervisory personnel: Sofia Andriano, James Barkett, JackCalderone,Martin Caliendo, Anthony Giannoto, George May, and JohnRodriguez.